EXHIBIT TALEO CORPORATION NEIL HUDSPITH FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT This agreement (the “Agreement”) is entered into as of January 1, 2010 (the “Effective Date”) by and between Taleo Corporation, a Delaware corporation (the “Company”) and Neil Hudspith (“Executive”) and amends and restates the Neil Hudspith Employment Agreement with an Effective Date of May 1, 2008. The term of this Agreement shall be four (4) years from the Effective Date.The parties agree to engage in a good faith review and renewal evaluation of this Agreement at the third anniversary of the Effective Date. If at the time of expiration of this Agreement the Company is engaged in discussions that may involve a Change in Control, as defined below, the term if this agreement shall be automatically extended by eighteen (18) months from the original date of expiration. 1.Duties and Scope of Employment. (a)Positions and Duties.As of the Effective Date, Executive will serve as Executive Vice President, Worldwide Field Operations.Executive will assume and discharge such responsibilities as are commensurate with such position and as the Chief Executive Officer may direct from time to time. During Executive’s employment with the Company, Executive shall devote Executive’s full time, skill and attention to Executive’s duties and responsibilities and shall perform faithfully, diligently and competently. In addition, Executive shall comply with and be bound by the operating policies, procedures and practices of the Company in effect from time to time during Executive’s employment.The period of Executive’s employment under this Agreement is referred to herein as the “Employment Term.” (b)Obligations.During the Employment Term, Executive will devote Executive’s full business efforts and time to the Company.For the duration of the Employment Term, Executive agrees not to actively engage in any other employment, occupation, or consulting activity for any direct or indirect remuneration (including membership on a board of directors) without the prior approval of the Chief Executive Officer; provided, however, that Executive may, without the approval of the Chief Executive Officer, serve in any capacity with any civic, educational, or charitable organization, provided such services do not interfere with Executive’s obligations to the Company. 2.At-Will Employment.Executive and the Company agree that Executive’s employment with the Company constitutes “at-will” employment.Executive and the Company acknowledge that this employment relationship may be terminated at any time, upon written notice to the other party, with or without good cause or for any or no cause, at the option either of the Company or Executive.However, as described in this Agreement, Executive may be entitled to severance benefits depending upon the circumstances of Executive’s termination or resignation of employment.Upon the termination of Executive’s employment with the Company for any reason, Executive will be entitled to payment of all accrued but unpaid vacation, expense reimbursements, and other benefits due to Executive through the date of Executive’s termination of employment under any Company-provided or paid plans, policies, and arrangements. 3.Compensation. (a)Base Salary.The Company shall pay Executive an annual salary of $330,000.00 USD as compensation for Executive’s services (“Base Salary”).The Base Salary will be paid periodically in accordance with the Company’s normal payroll practices as in effect from time to time (but no less frequently than once per month) and be subject to the usual, required federal, state and local taxwithholding, employment tax withholding and other lawful deductions (“Withholdings”).Executive’s Base Salary will be (b)subject to periodic review and adjustment (subject to Section 6(g)(ii) and the other provisions of this Agreement), and such adjustments will be made based upon the Company’s standard practices or the discretion of the Company’s Board of Directors.Adjustments to Base Salary shall be incorporated into this Agreement upon the effective date of the adjusted Base Salary. (c)Bonus.Executive’s annual target for the aggregate amount of annual and quarterly bonuses will be $330,000.00 USD (“Target Bonus”), less Withholdings.Allocation, eligibility and payment of Target Bonus will be based upon achievement of quarterly or yearly performance goals approved by the Chief Executive Officer.
